Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Friess Associates observations for clients and Brandywine Funds shareholders December 31, 2008 Happy New Year! Never Sounded So Good The technology sector was quiet over the holidays as companies such as Adobe Systems, Cisco Systems, Dell, Hewlett-Packard and others temporarily closed up shop. Other companies recently instituted four-day work weeks, wage freezes and other stopgap measures to save on labor costs. These examples of companies responding to economic duress could be viewed as sidebars to the stories of bailouts, bankruptcies and layoffs that led the news cycle through the final months of 2008 and into the start of 2009. But, as much as these moves are signs of the times, they are also statements about expectations for the future. Companies want to retain their productive firepower to position themselves for the economys eventual recovery. The stock market just logged one of its worst calendar years on record. The credit crisis sent an uncommonly large shockwave through the global economy, resulting in an equally uncommon market decline. Macroeconomic concerns became the overwhelming influence on stock prices. That will change and, when it does, the market is likely to become more hospitable before its obvious the economy is on the mend. Years like 2008 are exceedingly rare. Stocks declined 30 percent or more in only two other calendar years of the 184 depicted in the chart on this page. While that neither provides comfort to anyone who held stocks in 2008 nor insight into performance in the year ahead, it could inspire some optimism. From one crisis to the next, stocks and the economy that influences their fortunes have proven to be remarkably resilient. We dont need to cite unemployment figures, retail sales trends and other gloomy data to confirm that current economic conditions are tough since everyone is already relentlessly reminded via the Internet, newspapers, radio and TV. Perhaps thats part of the reason consumer confidence is at an all-time low, but thats a side point. Whats important to us as investors is how the environment affects individual-company earnings. One of our contacts at an international hotel chain told us that room cancellation fees were a top contributor to the companys revenue in its most recently completed month. Among the limited number of potential patrons calling for rooms, he said, many made take-it-or-leave-it offers well below the rates quoted to them by the front desk. Situations like that are difficult to get a handle on, to say the least. Companies in such spots are barely in a position to make reasonable operating forecasts, let alone investment analysts trying to assess these businesses from the outside. Its not surprising that a December study by Birinyi Associates showed wide disagreement among Wall Street analysts for 2008 earnings with only one quarter left to complete the year. At the time, the highest 2008 consensus earnings estimates for companies in the S&P 500 Index were 38 percent higher than the lowest estimates. Source: Value Square Asset Management, Yale University *Market returns reflect a combination of Standard & Poors market index performance, back-calculated returns using Standard & Poors indexes and historical returns for the New York Stock Exchange compiled at Yale University. Analysts continue to adjust their expectations. Consensus earnings estimates at the start of 2008 predicted the companies in the S&P500Index would grow earnings nearly 15 percent. Estimates now call for a 2008 earnings decline of nearly 9 percent. Given the widespread uncertainty regarding earnings, we continue to concentrate our efforts on companies that enjoy a higher degree of earnings visibility. Currently, companies from the health care sector comprise the largest percentage of assets we manage, followed by consumer-related companies. Qiagen (page 5) generates roughly 90 percent of its revenue through recurring sales of consumable products used in laboratories.While that provides above-average visibility, it also gives Qiagen a stable foundation from which to pursue new growth opportunities. The company, a pioneer in standardizing and automating the handling of genetic material in labs, is using its expertise to develop tests to identify diseases on the molecular level. The consumer-related companies we hold are almost equally divided between companies that fulfill a staple need for consumers and those that are more sensitive to consumer discretion. Holdings include for-profit education providers, which experience increased enrollment amid growing unemployment, and warehouse club operators, which welcome more shoppers now that cost-consciousness is on the rise. From Dollar Tree to Wal-Mart Stores, retailers that we see succeeding in the current environment offer consumers good values. The trend holds true of the restaurants in the portfolios we manage as well. McDonalds (page 4) ensures that its food is not among the little luxuries people cut back on during tight financial times by offering a broad array of affordable menu items. PetMed Express (page 4) offers pet owners the opportunity to buy medicines for their pets at prices 10-to-15 percent lower than they would typically cost at a vets office. With TV advertising rates falling with the economys slump, the company can spread the word about its money-saving service at an opportune time. Of course, consumers arent the only ones looking to contain costs. Sykes Enterprises (page 5) operates customer-service call centers on behalf of companies that choose to outsource the function rather than run the costly operations in-house. Companies that out-source such an important part of their business want a stable partner, and Sykes boasts a balance sheet that warrants such a description. As we ations to buy or sell any securities. Earnings growth rates quoted refer solely to the estimated earnings growth rates of the average investment holding of Friess client portfolios based on consensus estimates and not to the actual performance of the portfolios themselves. As of December 31, 2008, Cubist Pharmaceuticals, Dollar Tree Stores, Family Dollar Stores, The Kroger Co., McDonalds Corp., Perrigo Co., Qiagen N.V., Teva Pharmaceutical Industries and Wal-Mart Stores represented 0.67, 0.83, 3.12, 3.04, 2.36, 3.41, 1.60, 2.20 and 3.94 percent of Brandywine Funds assets. Brandywine Blue Fund held Kroger, McDonalds, Teva and Wal-Mart at 4.74, 4.24, 4.31 and 5.56 percent of assets. Other companies mentioned were not held by either Fund. Bought date highlighted in stock charts represents the initial purchase date by Friess Associates and is not necessarily the Funds initial purchase date. Friess Associates, LLC Friess Associates of Delaware, LLC P.O. Box 576 P.O. Box 4166 Jackson, WY 83001 Editorial Staff: Chris Aregood and Adam Rieger Greenville, DE 19807 (307) 739-9699(307) 739-0899 fax (302) 656-3017  (302) 656-7644 fax Friess Associates 8
